            Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 1 of 41




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


AMPHENOL CORPORATION,

                       Plaintiff,

       v.                                          Case No.:

FACTORY MUTUAL INSURANCE
COMPANY,

                       Defendant.


              COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES

       Plaintiff Amphenol Corporation (“Amphenol”) brings this action for declaratory relief and

damages for breach of contract against its “All Risks” insurer, Defendant Factory Mutual

Insurance Company (“Factory Mutual”), which provided coverage expressly designed to respond

to the types of losses occasioned by pandemic conditions. This action is necessitated by Factory

Mutual’s failure to indemnify Amphenol against tens of millions of dollars in losses caused by the

SARS-CoV-2 virus and the COVID-19 pandemic, or, indeed, even to state a coverage position.

For its complaint, Amphenol alleges as follows:

                                        INTRODUCTION

       1.       Amphenol is a manufacturer and distributor of electrical, electronic and fiber optic

connectors and interconnect systems, antennas, sensors and sensor-based products and coaxial and

high-speed specialty cable.

       2.       Amphenol has operations in more than 40 countries around the world.

       3.       Despite Amphenol’s best efforts to navigate the pandemic, many of its businesses

have incurred substantial physical loss or damage to property caused by the SARS-CoV-2 virus
             Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 2 of 41




and/or COVID-19, as well as losses from resulting suspensions and/or interruption of business

activities.

        4.       More specifically, Amphenol has incurred substantial losses caused by the actual

presence at Amphenol facilities and/or third-party locations of the communicable disease

(“COVID-19” or the “disease”) and/or the underlying virus, SARS-CoV-2.

        5.       Amphenol has incurred additional losses resulting from the threat posed to property

and persons at Amphenol and/or third-party locations by the physical prevalence of the SARS-

CoV-2 virus and COVID-19 in the communities in which Amphenol or its business partners

(including customers, suppliers, contract manufacturers, and contract service providers) do

business. The threat of the SARS-CoV-2 virus spreading to Amphenol and non-Amphenol

facilities has rendered many of the facilities, at least temporarily, unreasonably dangerous and/or

unfit for their intended purposes until safe occupancy and operation can be assured through the

undertaking of extraordinary remedial or preventative measures.

        6.       These threats also resulted in an unprecedented number of governmental orders

requiring, at various times and in various locations, shutdowns, lockdowns, facility closures,

quarantines, travel restrictions, and operating restrictions, all of which substantially impacted the

operations of both Amphenol and its business partners.

        7.       The harms to Amphenol include direct physical loss and direct physical damage to

property that has been adversely altered by the virus or that has been rendered unreasonably

dangerous and/or unfit for its intended purpose; substantial time-element losses due to partial or

complete facility closures, government-ordered suspensions of business activities, and supply

chain interruptions due to the actual and/or the threatened presence of the virus and/or resulting

disease; millions of dollars in extra expenses, logistical costs and expediting costs to safely resume




                                                  2
            Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 3 of 41




or continue business operations; substantial claims preparation costs; and other losses incurred

across numerous Amphenol businesses and locations throughout the world.

       8.       Amphenol is continuing to experience physical loss or damage to property and

interruption of its business as the pandemic continues. While Amphenol is continuing to assess

the domestic and worldwide losses incurred by its businesses as of the date of this filing, the impact

to date is believed to exceed $100 million in loss or damage to property and in lost business income

that would not have occurred but for the pandemic.

       9.       Amphenol fortunately had the foresight to purchase broad insurance protection

against the potentially catastrophic risks posed by events such as a pandemic. For a premium of

more than $7.2 million, Amphenol procured broad “All Risks” coverage under Policy No. 1062608

(the “Policy”) from Defendant Factory Mutual precisely to insure against the losses Amphenol has

incurred and continues to incur.

       10.      Among its many features, the All Risks coverage purchased from Factory Mutual

includes specific coverage for property loss or damage and time-element losses caused by the

actual on-site presence of “Communicable Diseases” such as COVID-19.

       11.      The All Risks Policy goes even further, providing coverage designed to address the

principal economic consequence of pandemics:             lockdowns, facility closures, and other

interruptions triggered by the threat that off-site prevalence of the virus will spread to uninfected

factories, offices, stores and other business locations that could become disease vectors if permitted

to operate “as usual” during the pandemic. Factory Mutual’s Policy thus specifically addresses

the principal economic harm arising from the highly unusual event of pandemic-caused

interruptions to business, by providing coverage for losses resulting from the threat that the off-

site virus will spread to covered Amphenol locations.




                                                  3
          Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 4 of 41




        12.     The Policy’s coverage for threat-based interruptions to business (as opposed to

interruptions resulting from the actual or suspected on-site presence of the SARS-CoV-2 virus)

has been triggered here, as many Amphenol or non-Amphenol facilities experienced, for example,

closures that were instituted as a response to the threat that local outbreaks of COVID-19 within

five miles of Amphenol locations could spread to workplaces, such as Amphenol’s and/or those

of third parties.

        13.     Befitting the top dollar Amphenol paid for best-in-class insurance coverage, the

Policy provides many other broad protections against a wide range of pandemic-related losses,

including direct loss and damage to property and associated time-element loss, losses due to

government-ordered shutdown, losses due to impaired ingress to or egress from Amphenol

facilities, contingent time element losses, extra expenses and logistical costs to remain in business

despite pandemic conditions, claims preparation costs, losses directly resulting from any

communicable disease confirmed to be at Amphenol locations, and other forms of coverage.

        14.     In total, the Policy provides coverage of up to $500 million per occurrence for

precisely the types of losses incurred by Amphenol and at issue in this action.

        15.     Even though Amphenol’s past and ongoing losses fall within the Policy’s

coverages, Factory Mutual has failed to state whether it will or will not provide coverage.

Moreover, while Amphenol awaits a coverage determination, Factory Mutual has declined to enter

into any form of tolling agreement to ensure that Amphenol, on account of Factory Mutual’s delay,

does not lose the opportunity to seek coverage in court due to the expiration of potentially

applicable limitations on the time for filing suit.

        16.     Further, Factory Mutual has denied coverage in other cases involving first-party

claims for loss or damage to property and/or time-element losses resulting from the SARS-CoV-2




                                                      4
          Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 5 of 41




virus. These denials in other cases, coupled with Factory Mutual’s failure to render a coverage

position, causes Amphenol to conclude that an actual controversy exists between the Parties

concerning Amphenol’s right to coverage for its COVID-19 related losses.

        17.     As a consequence of Factory Mutual’s failure to honor its coverage obligations

under the Policy or to even state a coverage position, and its refusal to enter into a tolling

agreement, Amphenol is now compelled to file this lawsuit for damages, declaratory relief, and

other relief.

                                            PARTIES

        18.     Plaintiff Amphenol Corporation is a Delaware corporation with its principal place

of business in Wallingford, Connecticut.

        19.     Defendant Factory Mutual Insurance Company is a Rhode Island corporation with

its principal place of business in Johnston, Rhode Island.

                                 JURISDICTION AND VENUE

        20.     Subject matter jurisdiction is conferred by 28 U.S.C. § 1332, because the matter in

controversy exceeds the sum or value of seventy-five thousand dollars ($75,000.00) and is between

citizens of different states.

        21.     Specifically and without limitation, the unpaid, covered damages incurred to date,

and the future damages Amphenol expects to incur as covered losses under the Policy, and without

taking into account attorney’s fees, costs, interest, statutory penalties, or exemplary damages for

which Factory Mutual is or may become liable, far exceed $75,000.00.

        22.     Personal jurisdiction over Factory Mutual exists because it has sufficient minimum

contacts with Connecticut.      Specifically, and without limitation, the Policy was issued to

Amphenol, a Connecticut corporation, and delivered to Amphenol in Connecticut.




                                                 5
           Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 6 of 41




       23.     Venue is proper under 28 U.S.C. § 1391 because the named insured under the

Policy, Amphenol, was a resident of this judicial district at the time of policy delivery and remains

a resident of this district, because Factory Mutual delivered the Policy in this district, and because

a substantial quantity of the harm incurred as a result of the Factory Mutual conduct complained

of in this Complaint occurred in this judicial district.

                                   FACTUAL BACKGROUND

A.     AMPHENOL

       24.     Amphenol is one of the world’s largest designers, manufacturers and marketers of

electrical, electronic and fiber optic connectors and interconnect systems, antennas, sensors and

sensor-based products and coaxial and high-speed specialty cable.

       25.     Amphenol’s businesses operate on a global basis with factories, offices and other

facilities in more than 40 countries, including the United States, Brazil, Canada, China, the Czech

Republic, Denmark, Estonia, France, Germany, Hong Kong, Hungary, India, Indonesia, Ireland,

Israel, Italy, Japan, Malaysia, Mexico, New Zealand, the Netherlands, Poland, the Republic of

North Macedonia, Romania, Serbia, Singapore, Slovakia, South Korea, Spain, Sweden,

Switzerland, Taiwan, Thailand, Tunisia, the United Arab Emirates, the United Kingdom, and

Vietnam.

       26.     Amphenol has numerous distinct business units, organized generally into the

following seven Operating Groups:

               a.      Amphenol Military and Aerospace Group;

               b.      Amphenol Automotive Products Group;

               c.      Amphenol Industrial Products Group;

               d.      Amphenol Mobile Consumer Products Group;

               e.      Amphenol Information Communications and Commercial Products Group;


                                                   6
          Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 7 of 41




                f.      Amphenol RF, Optics and Broadband Group; and

                g.      Amphenol Interconnect and Sensor Systems.

        27.     While the effects of COVID-19 have been felt in all of the Operating Groups, the

adverse economic impact of the pandemic has most acutely affected three specific groups: the

Military and Aerospace Group, the Automotive Products Group, and the RF, Optics and

Broadband Group.

B.      THE POLICY

        28.     Factory Mutual provided coverage to Amphenol under Policy No. 1062608 (the

“Policy”) for the period January 1, 2020 to January 1, 2021. See Policy at 1.

        29.     The Policy “covers property, as described in this Policy, against ALL RISKS OF

PHYSICAL LOSS OR DAMAGE, except as hereinafter excluded, while located as described in

this Policy.” 1 See Policy at 1.

        30.     The Policy provides a wide range of coverages, with Factory Mutual agreeing to a

“maximum limit of liability in an occurrence, including any insured TIME ELEMENT loss” of

“USD 500,000,000.” See Policy at 4.

        31.     The applicable coverages provided by the Policy include but are not limited to the

following:

                a.      Direct Property Loss/Damage Time Element Losses: The Policy
                        provides coverage of up to $500 million per occurrence for “PHYSICAL
                        LOSS OR DAMAGE” to specific Amphenol property, as well as “Time
                        Element loss” “directly resulting from physical loss or damage of the type
                        insured.”

                b.      Losses Due to Orders of Civil Authority: The Policy provides up to $500
                        million per occurrence for losses “incurred by the Insured” if “an order of
                        civil or military authority limits, restricts or prohibits partial or total access
                        to an insured location provided such order is the direct result of physical

1
 All quotations from the Policy retain emphasis therein, including capitalized and bolded terms,
unless otherwise noted. All other emphasis in quoted material is noted.


                                                    7
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 8 of 41




                       damage of the type insured at the insured location or within five statute
                       miles/eight kilometres of it.”

               c.      Losses Due to Impairment of Ingress or Egress: The Policy provides up
                       to $500 million per occurrence for losses “incurred by the Insured” due to
                       the “necessary interruption of the Insured’s business due to partial or total
                       physical prevention of ingress to or egress from an insured location,
                       whether or not the premises or property of the Insured is damaged, provided
                       such prevention is a direct result of physical damage of the type insured to
                       property of the type insured.”

               d.      Contingent Time-Element Losses: The Policy provides up to $50 million
                       per occurrence for losses “incurred by the Insured” that directly result from
                       “physical loss or damage of the type insured at contingent time element
                       locations,” e.g., physical loss or damage to property at locations of
                       Amphenol suppliers, vendors or customers.

               e.      Response Costs and Interruption/Time Element Losses Due to
                       Communicable Disease Confirmed at Amphenol Locations: The Policy
                       provides up to $1,000,000 or more for cleanup, removal and/or disposal of
                       property impacted by the actual presence of communicable diseases, as well
                       as interruption/time-element losses due to the actual presence of such
                       communicable disease.

               f.      Expediting Costs and Extra Expenses: The Policy provides up to $100
                       million per occurrence in combined coverage for expediting costs and extra
                       expense incurred by Amphenol to minimize losses.

               g.      Logistics Extra Costs: The Policy also provides up to 200% of normal
                       costs for 180 days to cover the extra logistical costs to minimize losses
                       incurred by Amphenol as a result of a covered occurrence.

               h.      Claims Preparation Costs: The Policy provides up to $250,000 plus 50%
                       of the amount above $250,000 incurred by Amphenol to produce and certify
                       any “particulars or details” Factory Mutual requires for purposes of
                       submission of its claim to Factory Mutual.

See Policy at 1, 4-9, 26-27, 29, 42-63.

       32.     The Policy provides coverage on a world-wide basis, see Policy at 2, with the

specific locations covered by the Policy including, without limitation, those on the Schedules of

Locations attached as Appendix A and Appendix B to the Policy.




                                                 8
           Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 9 of 41




       33.     The Policy contains a so-called “Contamination Exclusion” that provides as

follows:

               D.     This Policy excludes the following unless directly resulting from other
                      physical damage not excluded by this Policy:

                      1)      contamination, and any cost due to contamination
                              including the inability to use or occupy property or
                              any cost of making property safe or suitable for use
                              or occupancy. If contamination due only to the
                              actual not suspected presence of contaminant(s)
                              directly results from other physical damage not
                              excluded by this Policy, then only physical damage
                              caused by such contamination may be insured. This
                              exclusion D1 does not apply to radioactive
                              contamination which is excluded elsewhere in this
                              Policy.

See Policy at 18.     The Policy in turn defines “contaminant” as “anything that causes

“contamination” and defines “contamination” as:

               any condition of property due to the actual or suspected presence of
               any foreign substance, impurity, pollutant, hazardous material,
               poison, toxin, pathogen or pathogenic organism, bacteria, virus,
               disease causing or illness causing agent, fungus, mold or mildew.

See Policy at 76.

       34.     The Contamination Exclusion does not apply to Amphenol’s losses caused by the

pandemic, for numerous reasons, including but not limited to the following:

               a.     Inapplicable to the presence of virus brought on to the premises by
                      persons with COVID-19: The Contamination Exclusion contains an
                      important exception providing that coverage is available if “the actual not
                      suspected presence of contaminant(s) directly results from other physical
                      damage not excluded by this Policy.” Policy at 18 (italics added). Persons
                      who contract the Communicable Disease of COVID-19 did so as a
                      consequence of being exposed to property that was adversely impacted by
                      the SARS-CoV-2 virus; and, as noted, the Policy does not exclude coverage
                      for physical damage resulting from “Communicable Disease.”
                      Accordingly, to the extent loss results from infected persons bringing the
                      SARS-CoV-2 virus onto Amphenol locations, any resulting impact to
                      Amphenol property results from “other physical damage not excluded by
                      this Policy” and therefore is not subject to the Contamination Exclusion.


                                                9
Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 10 of 41




    b.    Inapplicable to loss or damage to property caused by the “threat” of
          virus becoming present at a location: The exclusion applies only to
          “contamination,” which is limited to the “actual or suspected presence” of
          specified substances at a location. See Policy at 18, 76. By its express
          terms, the Contamination Exclusion does not apply to losses caused by
          closures and other measures responding to “threatened” presence of virus.

    c.    “Contamination” Exclusions apply to traditional pollution, not to
          natural catastrophes such as disease outbreaks: To the extent the SARS-
          CoV-2 virus is actually present or suspected of being present at an
          Amphenol facility, its presence would be the result of a natural process, as
          opposed to an act of pollution or contamination. So-called “contamination”
          exclusions, such as the form of Contamination Exclusion in the Policy,
          apply only to situations that reasonable policyholders would understand to
          constitute polluting activities, as opposed to natural catastrophes such as the
          COVID-19 pandemic.

    d.    The permissive language of the so-called Contamination Exclusion stands
          in stark contrast with standard-form “virus exclusions” that are found in
          many other, less generous policy forms issued throughout the insurance
          industry. Indeed, as a means of collecting higher premiums from and
          attracting desired customers such as Amphenol, Factory Mutual eschewed
          many other standard-form virus exclusions that have been widely available
          since 2006, when the Insurance Services Office published and circulated an
          explicit virus exclusion (the “ISO Virus Exclusion”) stating “We will not
          pay for loss or damage caused by or resulting from any virus, bacterium or
          other microorganism that induces or is capable of inducing physical
          distress, illness or disease.” Rather than using an explicit virus exclusion,
          Factory Mutual instead opted for an exclusion that barred only virus-related
          damage that could fairly be described as resulting from an act of
          “contamination” or “pollution”; and even then, Factory Mutual further
          limited the scope of the Contamination Exclusion by also permitting
          coverage if the “contamination” is not actually at an insured location or
          suspected to be at an insured location, or if the contamination itself resulted
          from a covered instance of loss or damage to property.

    e.    The Contamination Exclusion excludes only “contamination, and any cost
          resulting from contamination,” Policy at 18 (italics added), but makes no
          mention of “losses” and does not purport to exclude “loss or damage to
          property” resulting from Contamination. Thus, the Contamination
          Exclusion is expressly directed solely at any costs incurred to remove the
          contamination from covered property, but not to consequential economic
          losses such as, e.g., time-element losses or extra expenses.

    f.    The Contamination Exclusion is directed solely at “conditions of property”
          and thus does not address, e.g., time-element losses due to civil authority



                                    10
           Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 11 of 41




                        orders or impairment of ingress or egress occasioned by covered
                        Communicable Disease.

          35.   In short, the Policy reflects Factory Mutual’s deliberate decision to exclude only

virus contamination resulting from acts of pollution (such as inadvertent or deliberate releases of

waste streams from a lab, water-treatment plants, or other facilities).       The Contamination

Exclusion is inapplicable to any of the SARS-CoV-2-virus-related losses that Amphenol incurred

as a consequence of the COVID-19 pandemic.

C.        THE SARS-COV-2 VIRUS AND THE COVID-19 GLOBAL PANDEMIC

          36.   The SARS-CoV-2 virus was identified in China in late 2019 or January 2020 as the

cause of a severe respiratory illness known as COVID-19.

          37.   Starting on or about January 23, 2020, the government of China attempted to

control the spread of the SARS-CoV-2 virus by issuing orders that had the effect of restricting

travel and business activities in almost all areas of China. This initial order soon resulted in

shutdowns of most Chinese factories and commercial facilities for at least three weeks, with

resulting interruptions in the global supply chain and predictable negative impacts on worldwide

commerce. In many parts of China, this three-week shutdown period was extended and the re-

opening of facilities throughout China ramped up slowly thereafter through the end of the first

quarter of 2020.

          38.   Shortly after January 23, 2020, Amphenol began to incur covered time-element

losses as a result of these initial orders.

          39.   Since January 2020, the SARS-CoV-2 virus has spread across the globe, resulting

in a worldwide pandemic that has caused tens of millions of infections and at least two million

deaths.




                                                11
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 12 of 41




       40.    Governmental authorities and private companies (including Amphenol) and

individuals have taken actions in response to the SARS-CoV-2 virus and the COVID-19 pandemic.

These actions have included, without limitation:

              a.      Governmental orders of various kinds, including:

                      i.     Orders restricting or prohibiting travel both internationally and
                             within national borders;

                      ii.    Quarantine orders applicable to individuals infected by or
                             potentially exposed to the SARS-CoV-2 virus, whether or not
                             infected or symptomatic;

                      iii.   Orders closing or limiting business facilities confirmed to have
                             experienced the actual presence of either the SARS-CoV-2 virus or
                             confirmed cases of COVID-19 at their premises;

                      iv.    Orders closing businesses or limiting commercial activity at
                             locations without the confirmed or suspected presence of the SARS-
                             CoV-2 virus but without any actual or suspected cases of COVID-
                             19 at their premises, based on their geographic proximity to places
                             where the SARS-CoV-2 virus was confirmed to be present, where
                             cases of COVID-19 occurred, and where property loss or damage
                             has resulted from the presence of the SARS-CoV-2 virus.

              b.      Responses of various kinds by private business (including Amphenol),
                      including but not limited to:

                      i.     Remediating or Replacing Physical Property Adversely Altered
                             by the SARS-CoV-2 Virus Adhering to the Property:
                             Remediation and/or disposal and/or replacement of personal
                             property and real property that had been physically contacted and
                             adversely altered by virus-containing materials (including
                             respiratory particles, phlegm, and other materials) expelled by
                             persons with COVID-19;

                      ii.    Business Shutdowns Due to Either the Virus (SARS-CoV-2) or
                             the Resulting Disease (COVID-19) Being Present at a Location:
                             When disease outbreaks occur at a facility, or when other
                             circumstances create a suspicion that the SARS-CoV-2 virus is
                             present, a common and necessary response is to shut down the
                             facility and undertake remedial efforts;

                      iii.   Time Element Loss Due to the SARS-CoV-2 Virus and/or
                             COVID-19 Being in the Community (Even if Not at the Business
                             Location): Suspension of business activities due to business


                                               12
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 13 of 41




                           premises being rendered unreasonably dangerous for occupancy and
                           unfit for their ordinary or intended purposes (even in cases in which
                           SARS-CoV-2 virus and/or COVID-19 was neither actually present
                           nor suspected to be present at the business location), due to
                           pandemic conditions and the threat posed by SARS-CoV-2 virus
                           and/or COVID-19 in general geographic proximity (i.e., within five
                           miles) of the business location;

                    iv.    Extra Expenses to Remain Operational Even With COVID-19
                           at the Business Location: Undertaking out-of-the-ordinary
                           activities and expenses, such as testing, protective equipment,
                           reconfiguration of work spaces for social distancing, reduced or
                           staggered schedules, facilitation of remote work, etc., in order to
                           continue operations at a business location or at replacement
                           locations and to mitigate the effects of shutdowns or slowdowns
                           caused by the actual presence of COVID-19 at a facility;

                    v.     Extra Expenses and Expediting Costs to Remain Operational
                           Even With the SARS-CoV-2 Virus and/or COVID-19 Being in
                           the Community (Even if Not at the Business Location):
                           Undertaking out-of-the-ordinary activities and expenses, such as
                           testing, protective equipment, reconfiguration of work spaces for
                           social distancing, reduced or staggered schedules, facilitation of
                           remote work, etc., in order to render business premises safe for
                           occupancy and fit for their ordinary purpose or intended purposes
                           (even in cases in which the SARS-CoV-2 virus and/or COVID-19
                           was neither actually present nor suspected to be present at the
                           business location), due to pandemic conditions and the threat posed
                           by the SARS-CoV-2 virus and/or COVID-19 in geographic
                           proximity to the business location;

                    vi.    Logistics Costs: Addressing the disruption of the normal
                           movement of goods and materials between business locations and/or
                           vendor or customer locations; and

                    vii.   Claims Preparation Costs: Retention of outside financial and
                           operational experts to document and calculate losses arising from
                           the SARS-CoV-2 virus and/or COVID-19.

D.    THE SARS-COV-2 VIRUS HAS PARTICULAR QUALITIES THAT MAKE IT
      UNIQUELY DANGEROUS TO HUMAN HEALTH AND DEVASTATING TO
      BUSINESSES AND ECONOMIES

      41.    The SARS-CoV-2 virus is a respiratory virus that causes COVID-19 (as opposed

to its variant, the SARS-CoV-1 virus, which caused the SARS pandemic in the early 2000s).




                                            13
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 14 of 41




COVID-19 is a dangerous and potentially fatal communicable disease. The SARS-CoV-2 virus

can be transmitted by human-to-human contact, airborne viral particles in ambient air, and contact

with affected surfaces or objects. According to research published in The Journal of the American

Medical Association, a person who sneezes can release a cloud of pathogen-bearing droplets that

can span as far as 23 to 27 feet. The United States Centers for Disease Control and Prevention

(“CDC”) has stated that the SARS-CoV-2 virus is most likely to spread person-to-person when

people are within six feet of each other, but has acknowledged that the virus also may spread from

an infected person who is more than six feet away or even who has left a given space.

       42.     The SARS-CoV-2 virus is uniquely dangerous, for reasons that include the

following:

               •      Many viruses do not cause communicable diseases; SARS-CoV-2 does

                      cause communicable disease.

               •      Many viruses do not infect humans; SARS-CoV-2 does infect humans.

               •      Even among viruses that infect humans, many are incapable of direct

                      transmission from human to human; SARS-CoV-2 is capable of human-to-

                      human transmission.

               •      Even among viruses that transmit between humans, many do not threaten

                      serious illness or any illness at all; SARS-CoV-2 poses a substantial threat

                      of serious illness and even death.

               •      Even among viruses that can cause serious human illness, many are not

                      contagious until after the carrier has become symptomatic, thus allowing

                      affected individuals to isolate themselves before spreading the virus. By

                      contrast, SARS-CoV-2 has been shown to be transmittable during a pre-



                                               14
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 15 of 41




                      symptomatic incubation period of up to 21 days before symptoms appear;

                      even more worrisome, the SARS-CoV-2 virus is transmittable by the

                      estimated 40% to 70% of human carriers who never exhibit any symptoms.

                      Whether or not symptoms of COVID-19 ever appear, human carriers of

                      SARS-CoV-2 are believed to be especially contagious during the “pre-

                      symptomatic incubation” period due to high viral loads coupled with a lack

                      of awareness that they are infected and must isolate.

               •      Finally, few if any viruses have resulted in the widespread illness, death,

                      loss and damage to property, and economic devastation already wrought by

                      SARS-CoV-2 (and new variants of the virus have evolved during this crisis

                      that appear to be worsening and/or extending the pandemic).

Thus, unique among viruses, SARS-CoV-2 has caused unprecedented levels of illness, death, and

global economic calamity.

E.     WHEN SARS-COV-2 VIRAL PARTICLES COME IN CONTACT WITH
       PROPERTY, THAT PROPERTY SUFFERS ACTUAL PHYSICAL DAMAGE
       (INCLUDING ADVERSE ALTERATION)

       43.     To understand why the SARS-CoV-2 virus has had such devastating health

consequences and also has resulted in so much physical loss and damage to property and so many

government-ordered or privately undertaken business shutdowns, one must understand the manner

in which the virus interacts with the physical environment and why SARS-CoV-2 triggers the

insurance protection provided by Factory Mutual for exactly these types of losses.

       44.     The SARS-CoV-2 virus is expelled from the mouth and/or nose, and it travels

within respiratory droplets when humans cough, sneeze, scream, sing, or even speak loudly or

breathe heavily.




                                               15
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 16 of 41




        45.        Mouth and nose secretions, including saliva, nasal discharge, and respiratory

secretions such as mucus, form an aerosol cloud in the surrounding air. The expelled aqueous

droplets contain multiple copies of suspended infectious SARS-CoV-2 viral particles. The mouth-

and nose- emitted droplets are approximately spherical in shape and widely vary by size. Scientific

literature somewhat arbitrarily divides these droplets into “small” droplets (those less than about

5 microns in diameter) and “large” droplets (those exceeding about 5 microns in diameter).

Because the SARS-CoV-2 viral particle diameter is roughly 100 nanometers (i.e., 0.1 microns)

even a 5-micron respiratory droplet can easily accommodate many thousands of SARS-CoV-2

viral particles.

        46.        Droplet size is the most important determinant of aerosol behavior, including the

length of travel of the expelled respiratory droplets. Large droplets (as defined above) within an

aerosol plume are strongly affected by gravity; for example, 50- to 100-micron droplets typically

will travel only up to a couple of meters before they fall to the ground or land on another surface.

In contrast, small droplets (as defined above) can remain airborne almost indefinitely under most

indoor conditions and can travel with air currents long distances. Whatever their size, virus-

containing droplets eventually encounter physical objects and surfaces (called fomites) and can

settle there.

        47.        Once expelled from the mouth and/or nose, aqueous droplets, including virus-

containing ones, can attach to surfaces. The suspended viral particles can then themselves collide

with the surface and nonspecifically adsorb to it (i.e., form a noncovalent chemical bond with the

surface). Furthermore, the landed droplet’s water will undergo evaporation, and eventually some

fraction of the viral particles may end up being deposited onto the surface either directly or

indirectly (i.e., through other solids contained in the droplet).




                                                  16
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 17 of 41




       48.     There is a distinction between viral particles that are adsorbed to a host surface and

those simply deposited onto it. In the former case, as stated above, there is an actual chemical

bond (albeit a relatively weak one) between the viral particle and the surface; in this scenario, the

virus particle is relatively hard to detach. In contrast, the deposition entails merely a physical

presence of the viral particle on the surface (akin to spilled flour) and is readily reversible; in this

instance, the virus is relatively easy to remove from the surface.

       49.     In addition, there are various intermediate scenarios in between the virus being

adsorbed and merely deposited. For example, some endogenous polymeric molecules present in

respiratory droplets (such as polysaccharides and proteins) may act as a “bridge” binding the virus

to the surface. Also, electrostatic attraction between the surface and the viral particles may play a

role in addition to basic gravity. Furthermore, porous objects like fabrics represent a special case

because they may entrap viral particles, thus making them hard to access, inactivate, or remove.

In this case, the original respiratory droplets are first absorbed by the fabric; once their water

subsequently evaporates, the viral particles become embedded and entangled within the bulk of

the object.

       50.     The type of bond that forms between viral particles and physical objects varies

depending on the type of object, and often markedly so. The interaction of both the virus-

containing respiratory aqueous droplets and the viral particles themselves with surfaces depends

on the nature of the latter. For example, when it adheres to a clean glass (or another hydrophilic)

surface, an aqueous droplet spreads out; this increases the droplet’s footprint on the surface and

facilitates evaporation of the moisture. In contrast, when an aqueous droplet lands on plastic

objects (or other objects with hydrophobic or greasy surfaces), it beads up, thereby minimizing its

contact area and diminishing the evaporation. Likewise, the viral particle’s propensity to adsorb




                                                  17
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 18 of 41




to a surface strongly depends on the nature of the latter: in general, one would expect the tendency

of the viral particles to adsorb to be more pronounced in the case of hydrophobic, as opposed to

hydrophilic, surfaces. Furthermore, whether an adhered (deposited, adsorbed, or in between) viral

particle remains stuck to the surface and, if so, whether it retains its infectivity should depend on

the properties of the host surface as well.

       51.     With respect to the retention of the viral particles on the surface, numerous

additional factors (i.e., those besides the type of the host object) may have a substantial effect:

how smooth and clean the surface is, temperature, relative humidity, and airflow (e.g., ventilation).

       52.     The bond between viral particles and physical objects persists until broken through

intervening forces. An effective way to break the bond between the viral particles and a surface

they have adhered to is to wash the surface with water containing detergents (e.g., soapy water) or

organic solvents, such as alcohol (ethanol). In doing so, energetic rubbing will be more effective

in removing the viral particles than gentle flushing. The underlying mechanisms here are that

physically deposited viral particles can be washed off and adsorbed ones can be desorbed by such

treatments. While some disinfectants, such as aqueous detergents, can both inactivate the virus

and remove it from surfaces, some others, like fumigants and ultraviolet light, only inactivate.

       53.     If left undisturbed, the virus-surface bond will persist. Whether adsorbed or simply

physically deposited (and in various intermediate scenarios), viral particles will remain on the

surface indefinitely if left undisturbed. Some studies suggest that SARS-CoV-2 can be detected

on certain surfaces many weeks after infected persons have departed, with the SARS-CoV-2 virus

remaining viable for as long as seven days on a range of common surfaces, including plastic,

stainless steel, glass, and wood; other researchers have found viable SARS-CoV-2 samples on

glass, stainless steel, and paper currency for up to approximately a month under indoor conditions.




                                                 18
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 19 of 41




       54.     Physical objects that have been altered through the formation of a bond with viral

particles are dangerous. Humans can become infected by touching, or otherwise coming in contact

with, an object to which viral particles have attached for as long as the virus remains infective. In

fact, this is one of the three recognized main mechanisms of spreading COVID-19; the other two

are a direct transmission from an infected person to people in close proximity via large respiratory

droplets (“person-to-person transmission”; if inhaled, such large droplets deposit primarily in the

upper airways of the head and neck) and also an indirect transmission via small aerosol particles

traveling over long distances (“airborne transmission”; if inhaled, such small droplets deposit

primarily in the lower respiratory tract). When a person touches a surface containing an infectious

virus and then his/her mouth, eyes, or nose, the person may become infected. Which of these three

disease transmission mechanisms is dominant varies widely and is highly circumstance-specific.

       55.     Airborne transmission can be exacerbated through HVAC systems that are

defective and rendered unreasonably dangerous through the absorption and then redistribution of

SARS-CoV-2 viral particles across entire buildings, with studies finding wide dispersion of the

SARS-CoV-2 virus and confirmed presence on ceiling vent openings, vent exhaust filters,

ductwork and other surfaces more than 50 meters from the original human source.

       56.     By bonding with, and becoming part of, the property that it comes in contact with,

the SARS-CoV-2 virus adversely alters the physical object, as well as the facility or building in

which that object is located. Both the object and the building are transformed from safe for

occupancy and commercial activity to property that is uninhabitable, unfit for its intended purpose,

dangerous and, indeed, potentially deadly. In short, the property is physically damaged. And even

the owners of personal property or buildings that are potentially infected or under threat of

infection if used or occupied during a pandemic have effectively incurred a loss to property,




                                                 19
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 20 of 41




because – simply put – the personal property or buildings are no longer safe, habitable or fit for

their intended purpose until the pandemic conditions have been controlled and ultimately

eliminated.

F.      THE IMPACT OF THE COVID-19 PANDEMIC ON AMPHENOL’S BUSINESSES

        57.     As a consequence of the global pandemic, Amphenol has undertaken the activities

identified in Paragraph 40(b)(i)-(vii), at substantial cost.

        58.     Amphenol has incurred substantial loss – including but not limited to loss or

damage to property, time-element losses, Extra Expenses, Expediting Costs, Logistics Costs, and

Claims Preparation Expenses – as a result of the presence of COVID-19 at various of its facilities.

        59.     Numerous Amphenol facilities have incurred covered loss or damage to property,

time-element losses due to government or private closures or suspensions of business, loss of

ingress or egress, losses due to Communicable Disease, Extra Expenses, Expediting Costs, and/or

Logistics Costs.

        60.     Amphenol has incurred substantial loss – including but not limited to physical loss

or damage to property, time-element losses, Extra Expenses, Expediting Costs, Logistics Costs,

and Claims Preparation Expenses – even in cases in which the SARS-CoV-2 virus and/or COVID-

19 was neither actually present nor suspected to be present at the business location, due to

pandemic conditions and the threat posed by the SARS-CoV-2 virus and/or COVID-19 in general

geographic proximity (i.e., within five miles/eight kilometres) of the business location.

        61.     The Policy provides several different types of coverages applicable or potentially

applicable to Amphenol’s past, current and future COVID-19 losses, including the following.

                1.      Loss or Damage to Property and Direct Time Element Losses:

        62.     The Policy provides coverage of up to $500 million per occurrence for physical loss

or damage to Real Property and/or Personal Property (as defined in the Policy), unless such


                                                  20
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 21 of 41




property is excluded or results from an excluded cause of loss. This coverage extends to physical

loss or damage to covered property caused by the presence of the SARS-CoV-2 virus and/or

incidences of COVID-19 at specific Amphenol locations.

       63.     Amphenol has incurred substantial covered losses as a consequence of loss or

damage to its property as a result of direct exposure of (and actual adverse physical alteration of)

its own covered Real Property and Personal Property. This actual adverse physical alteration of

its property as a result of the SARS-CoV-2 virus adhering to the property has resulted in loss due

to the adherence of the SARS-CoV-2 virus to physical property and resulting adverse alteration of

the property, requiring either remediation or disposal and replacement.

       64.     This coverage also extends to physical loss to covered property as a result of the

threat of SARS-CoV-2 becoming present at Amphenol locations and the resulting danger posed

by such locations becoming a disease vector for COVID-19. Such threat of virus has caused

covered loss both at Amphenol locations and the property of third parties (such as Amphenol’s

customers, suppliers, contract manufacturers, and contract service providers).

       65.     The Policy also covers “Time Element” loss as a result of the SARS-CoV-2-virus-

related physical loss or damage described above.

       66.     Under those Time Element coverages, the Policy permits Amphenol to elect to

make a claim based on either:        “a) GROSS EARNINGS and EXTENDED PERIOD OF

LIABILITY; or b) GROSS PROFIT[.]” See Policy at 43.

       67.     Amphenol is entitled to recover its covered losses with respect to physical loss or

damage to its property, and resulting Time Element losses, up to the limits provided in the Policy.

       68.     Factory Mutual has not paid Amphenol for any of its covered Property Damage or

Time Element losses.




                                                21
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 22 of 41




               2.      Losses Due to Orders of Civil Authority:

       69.     The Policy provides up to $500 million per occurrence for losses resulting from the

temporary closure or suspension of activities at Amphenol’s insured locations as a result of orders

of civil or military authority occasioned by SARS-CoV-2-virus-caused damage to property of the

type covered under the Policy near covered locations.

       70.     The applicable language of the Policy describing this coverage includes the

following:

               A.      CIVIL OR MILITARY AUTHORITY

               This Policy covers the Actual Loss Sustained and EXTRA
               EXPENSE incurred by the Insured during the PERIOD OF
               LIABILITY if an order of civil or military authority limits, restricts
               or prohibits partial or total access to an insured location provided
               such order is the direct result of physical damage of the type insured
               at the insured location or within five statute miles/eight kilometres
               of it.

               This Extension does not apply to LEASEHOLD INTEREST.

               The PERIOD OF LIABILITY for this TIME ELEMENT
               COVERAGE EXTENSION will be:

               The period of time:

               1)      starting at the time of such physical damage; and

               2)      ending not later than the number of consecutive days shown
                       in the LIMITS OF LIABILITY clause in the
                       DECLARATIONS section,

               this period of time is part of and not in addition to any PERIOD OF
               LIABILITY applying to any coverage provided in the TIME
               ELEMENT section.

See Policy at 54.

       71.     The Policy provides for 45 consecutive days of coverage for losses due to Orders

of Civil or Military Authority. See Policy at 4.




                                                   22
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 23 of 41




       72.     The coverage applies separately with respect to each particular Order of Civil or

Military Authority.

       73.     Amphenol is entitled to recover separately for each Order of Civil or Military

Authority affecting a particular covered location.

       74.     Amphenol has incurred substantial covered losses due to Orders of Civil or Military

Authority that were entered as a consequence of damage to property of Amphenol and/or to

property belonging to third parties. Such damage to property was of the type covered under this

policy (including, without limitation, (a) damage to property caused by communicable disease

(i.e., COVID-19), (b) damage to property caused by exposure to the SARS-CoV-2 virus, and

(c) damage to property caused by the threat of exposure to the SARS-CoV-2 virus). Such damage

to property occurred within five statute miles/eight kilometres of the covered Amphenol locations

incurring the covered losses due to the Orders of Civil or Military Authority.

       75.     Amphenol is entitled to recover its covered Civil or Military Authority losses, up

to the limits provided in the Policy.

       76.     Factory Mutual has not paid Amphenol for any of its covered Civil or Military

Authority losses.

               3.      Losses Due to Impairment of Ingress or Egress:

       77.     The Policy provides up to $500 million per occurrence for time-element losses due

to the prevention of ingress to or egress from covered locations. Due to restrictions on travel or

movement occasioned by SARS-CoV-2-virus-caused loss or physical damage to property, time

element losses have been incurred.

       78.     The applicable language of the Policy describing this coverage includes the

following:




                                                23
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 24 of 41




               C.      INGRESS/EGRESS

               This Policy covers the Actual Loss Sustained and EXTRA
               EXPENSE incurred by the Insured during the PERIOD OF
               LIABILITY due to the necessary interruption of the Insured’s
               business due to partial or total physical prevention of ingress to or
               egress from an insured location, whether or not the premises or
               property of the Insured is damaged, provided that such prevention is
               a direct result of physical damage of the type insured to property of
               the type insured.

               INGRESS/EGRESS Exclusions: As respects INGRESS/EGRESS,
               the following additional exclusions apply:

              This Policy does not insure loss resulting from:

              1)       lack of incoming or outgoing service consisting of electric,
                       fuel, gas, water, steam, refrigerant, sewerage and voice, data
                       or video.

               2)      picketing or other action by strikers except for physical
                       damage not excluded by this Policy.

               3)      physical loss or damage caused by or resulting from
                       terrorism, regardless of any other cause or event, whether
                       or not insured under this Policy, contributing concurrently or
                       in any other sequence to the loss.

               The PERIOD OF LIABILITY for this TIME ELEMENT
               COVERAGE EXTENSION will be:

               The period of time:

               1)      starting at the time of such physical damage; and

               2)      ending not later than the number of consecutive days shown
                       in the LIMITS OF LIABILITY clause in the
                       DECLARATIONS section,

               this period of time is part of and not in addition to any PERIOD OF
               LIABILITY applying to any coverage provided in the TIME
               ELEMENT section.

See Policy at 55-56.

       79.     Amphenol has incurred substantial covered losses due to Loss of Ingress or Egress

as a consequence of COVID-19.


                                                24
           Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 25 of 41




          80.   Amphenol is entitled to recover its covered Ingress-Egress losses, up to the limits

provided in the Policy.

          81.   Factory Mutual has not paid Amphenol for any of its covered Ingress-Egress

Losses.

                4.     Contingent Time-Element Losses:

          82.   The Policy provides up to $50 million per occurrence for time-element losses

resulting from physical loss or damage of the type insured to property of Amphenol’s direct

customers, suppliers, contract manufacturers, contract service provider (and the direct or indirect

customers, suppliers, contract manufacturers or service providers of the foregoing), and companies

under a royalty, licensing fee or commission agreement with Amphenol.

          83.   The applicable language of the Policy describing this coverage includes the

following:

                B.     CONTINGENT TIME ELEMENT EXTENDED

                This Policy covers the Actual Loss Sustained and EXTRA
                EXPENSE incurred by the Insured during the PERIOD OF
                LIABILITY directly resulting from physical loss or damage of the
                type insured to property of the type insured at contingent time
                element locations located within the TERRITORY of this Policy.

                As respects CONTINGENT TIME ELEMENT EXTENDED:

                1)     Time Element loss recoverable under this Extension is
                       extended to include the following TIME ELEMENT
                       COVERAGE EXTENSIONS:

                       CIVIL OR MILITARY AUTHORITY
                       CONTINGENT TIME ELEMENT EXTENDED
                       DATA SERVICE PROVIDER TIME ELEMENT
                       DELAY IN STARTUP
                       EXTENDED PERIOD OF LIABILITY
                       INGRESS/EGRESS
                       ON PREMISES SERVICES
                       SERVICE INTERRUPTION TIME ELEMENT



                                                25
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 26 of 41




               2)     The Insured will influence and cooperate with the
                      contingent time element location in every way and take
                      any reasonable and necessary action to mitigate the loss
                      payable hereunder.

               3)     TIME ELEMENT EXCLUSIONS C does not apply.

               CONTINGENT TIME ELEMENT EXTENDED Exclusions: As
               respects CONTINGENT TIME ELEMENT EXTENDED, the
               following additional exclusions apply:

               This Policy does not insure loss resulting from:

               1)     lack of incoming or outgoing transmission of voice, data or
                      video.

               2)     earth movement as respects a direct or indirect customer,
                      supplier, contract manufacturer or contract service provider
                      located in the Pacific Northwest Seismic Zone.

               3)     physical loss or damage caused by or resulting from
                      terrorism, regardless of any other cause or event, whether
                      or not insured under this Policy, contributing concurrently or
                      in any other sequence of loss.

See Policy at 55.

               “Contingent time element location” is defined as follows:

               A.     any location:

                      1)      of a direct customer, supplier, contract manufacturer
                              or contract service provider to the Insured;

                      2)      of any company under a royalty, licensing fee or
                              commission agreement with the Insured;

               B.     any location of a company that is a direct or indirect
                      customer, supplier, contract manufacturer or contract service
                      provider to a location described in A1 above,

               not including locations of any company directly or indirectly
               supplying to, or receiving from, the Insured, electricity, fuel, gas,
               water, steam, refrigeration, sewage, voice, data or video.

See Policy at 76.




                                                26
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 27 of 41




       84.     Numerous of Amphenol’s direct customers, suppliers, contract manufacturers,

contract service provider (and the direct or indirect customers, suppliers, contract manufacturers

or service providers of the foregoing), and companies under a royalty, licensing fee or commission

agreement with Amphenol have incurred physical loss or damage of the type covered by this Policy

at their respective “contingent time-element locations.”

       85.     Amphenol has incurred substantial covered Contingent Time-Element Losses as a

consequence of such physical loss or damage of the type covered by this Policy at their respective

“contingent time-element locations.”

       86.     Amphenol is entitled to recover its covered Contingent Time Element Losses, up

to the limits provided in the Policy.

       87.     Factory Mutual has not paid Amphenol for any of its covered Contingent Time

Element Losses.

               5.      Response Costs Due to Communicable Disease Confirmed at Amphenol
                       Locations

       88.     As an additional coverage, the Policy provides up to $1,000,000 or more for

response costs incurred as a result of presence of communicable disease such as COVID-19.

       89.     The applicable language of the Policy describing this coverage includes the

following:

               G.      COMMUNICABLE DISEASE RESPONSE

               If a location owned, leased or rented by the Insured has the actual
               not suspected presence of communicable disease and access to
               such location is limited, restricted or prohibited by:

               1)      an order of an authorized governmental agency regulating
                       the actual not suspected presence of communicable disease;
                       or

               2)      a decision of an Officer of the Insured as a result of the actual
                       not suspected presence of communicable disease,


                                                  27
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 28 of 41




               this Policy covers the reasonable and necessary costs incurred by the
               Insured at such location with the actual not suspected presence of
               communicable disease for the:

               1)     cleanup, removal and disposal of the actual not suspected
                      presence of communicable diseases from insured property;
                      and

               2)     actual costs of fees payable to public relations services or
                      actual costs of using the Insured’s employees for reputation
                      management resulting from the actual not suspected
                      presence of communicable diseases on insured property.

               This Additional Coverage will apply when access to such location
               is limited, restricted or prohibited in excess of 48 hours.

               This Additional Coverage does not cover any costs incurred due to
               any law or ordinance with which the Insured was legally obligated
               to comply prior to the actual not suspected presence of
               communicable disease.

               COMMUNICABLE DISEASE RESPONSE Exclusions:          As
               respects COMMUNICABLE DISEASE RESPONSE, the following
               additional exclusion applies:

               This Policy excludes loss or damage directly or indirectly caused by
               or resulting from the following regardless of any other cause or
               event, whether or not insured under this Policy, contributing
               concurrently or in any other sequence to the loss:

               1)     terrorism.

See Policy at 27.

       90.     COVID-19 qualifies as a “Communicable Disease” under the Policy.

       91.     The actual presence of COVID-19 has been confirmed at Amphenol locations.

       92.     These locations have incurred costs for the cleanup, removal and disposal of the

actual not suspected presence of COVID-19 from insured property.

       93.     These costs are covered under the Policy, up to the limits of such Communicable

Disease coverage.




                                                28
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 29 of 41




       94.    Factory Mutual has not paid Amphenol for these costs resulting from the actual

presence of COVID-19 at Amphenol facilities.

              6.     Interruption Costs Due to Communicable Disease Confirmed at
                     Amphenol Locations:

       95.    The Policy provides up to $1,000,000 or more for interruption/time-element losses

incurred as a result of the actual presence of communicable disease such as COVID-19.

       96.    The applicable language of the Policy describing this coverage includes the

following:

              E.     INTERRUPTION BY COMMUNICABLE DISEASE

              If a location owned, leased or rented by the Insured has the actual
              not suspected presence of communicable disease and access to
              such location is limited, restricted or prohibited by:

              1)     an order of an authorized governmental agency regulating
                     the actual not suspected presence of communicable disease;
                     or

              2)     a decision of an Officer of the Insured as a result of the actual
                     not suspected presence of communicable disease,

              this Policy covers the Actual Loss Sustained and EXTRA
              EXPENSE incurred by the Insured during the PERIOD OF
              LIABILITY at such location with the actual not suspected presence
              of communicable disease.

              This Extension will apply when access to such location is limited,
              restricted, or prohibited in excess of 48 hours.

              INTERRUPTION BY COMMUNICABLE DISEASE Exclusions:
              As respects INTERRUPTION BY COMMUNICABLE DISEASE,
              the following additional exclusions apply:

              This Policy does not insure loss resulting from:

              1)     the enforcement of any law or ordinance with which the
                     Insured was legally obligated to comply prior to the time of
                     the actual spread of communicable disease.

              2)     loss or damage caused by or resulting from terrorism,
                     regardless of any other cause or event, whether or not


                                                29
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 30 of 41




                       insured under this Policy, contributing concurrently or in any
                       sequence of loss.

               The PERIOD OF LIABILITY for this TIME ELEMENT
               COVERAGE EXTENSION will be:

               The period of time:

               1)      starting at the time of the order of the authorized
                       governmental agency or the Officer of the Insured; and

               2)      ending not later than the number of consecutive days shown
                       in the LIMITS OF LIABILITY clause in the
                       DECLARATIONS section,

               this period of time is part of and not in addition to any PERIOD OF
               LIABILITY applying to any coverage provided in the TIME
               ELEMENT section.

See Policy at 61-62.

       97.     COVID-19 qualifies as a “Communicable Disease” under the Policy.

       98.    The actual presence of COVID-19 has been confirmed at Amphenol locations.

       99.    These locations have incurred interruption/time-element losses as a result of the

actual not suspected presence of COVID-19 at insured property.

       100.   These interruption/time-element losses are covered under the Policy, up to the

limits of such Communicable Disease coverage.

       101.   Factory Mutual has not paid Amphenol for these interruption/time-element losses

resulting from the actual presence of COVID-19 at Amphenol facilities.

               7.      Expediting Costs and Extra Expenses:

       102.    The Policy provides up to $100 million per occurrence in coverage for Expediting

Costs and Extra Expenses incurred by Amphenol to minimize covered losses.




                                                30
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 31 of 41




       103.    The applicable policy language describing this coverage includes the following

language applicable to Expediting Costs incurred to expedite the repair or replacement of

physically damaged property:

               M.     EXPEDITING COSTS

               This Policy covers the reasonable and necessary costs incurred:

               1)     for the temporary repair of insured physical damage to
                      insured property;

               2)     for the temporary replacement of insured equipment
                      suffering insured physical damage; and

               3)     to expedite the permanent repair or replacement of such
                      damaged property.

               This Additional Coverage does not cover costs recoverable
               elsewhere in this Policy, including the cost of permanent repair or
               replacement of damaged property.

See Policy at 29.

       104.    The applicable Policy language describing this coverage includes the following

language applicable to Extra Expense incurred to temporarily continue business as nearly normal

as practicable and other related expenses:

               D.     EXTRA EXPENSE

               Measurement of Loss:

               The recoverable EXTRA EXPENSE loss will be the reasonable and
               necessary extra costs incurred by the Insured of the following during
               the PERIOD OF LIABILITY:

               1)     extra expenses to temporarily continue as nearly normal as
                      practicable the conduct of the Insured’s business;

               2)     extra costs of temporarily using property or facilities of the
                      Insured or others; and

               3)     costs to purchase finished goods from third parties to fulfill
                      orders when such orders cannot be met due to physical loss



                                                31
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 32 of 41




                       or damage to the Insured’s finished goods, less payment
                       received for the sale of such finished goods.

               less any value remaining at the end of the PERIOD OF LIABILITY
               for property obtained in connection with the above.

               If the Insured makes claim in accordance with the terms and
               conditions of the INSURED OPTION clause, the PERIOD OF
               LIABILITY for EXTRA EXPENSE coverage will be the PERIOD
               OF LIABILITY applicable to the Time Element coverage option
               selected.

               EXTRA EXPENSE Exclusions: As respects EXTRA EXPENSE,
               the following applies:

               1)      TIME ELEMENT EXCLUSIONS C does not apply to
                       item 3 above.

               2)      The following additional exclusions apply:

                       This Policy does not insure:

                       a)     any loss of income.

                       b)     costs that usually would have been incurred in
                              conducting the business during the same period had
                              no physical loss or damage happened.

                       c)     costs of permanent repair or replacement of property
                              that has been damaged or destroyed. However, this
                              exclusion does not apply to item 3 above.

                       d)     any expense recoverable elsewhere in this Policy.

See Policy at 46-47.

       105.    Amphenol has incurred substantial covered Expediting Costs and Extra Expenses

in order to minimize covered losses relating to COVID-19.

       106.    Amphenol is entitled to recover its covered Expediting Costs and Extra Expenses

incurred to minimize covered losses, up to the limits provided in the Policy.

       107.    Factory Mutual has not paid Amphenol for any of its Expediting Costs and Extra

Expenses incurred to minimize covered losses.



                                                32
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 33 of 41




                8.      Logistics Extra Costs:

        108.    The Policy also provides up to 200% of normal costs to cover the extra logistics

costs incurred by Amphenol as a result of the SARS-CoV-2 virus to goods and materials between

its locations and/or to the locations of its suppliers, customers or other business partners.

        109.    The applicable policy language describing this Logistics Costs coverage includes

the language contained in the “Logistics Extra Costs” section of the Policy, which is found at pages

56-58 of the Policy but, due to its length, is set forth only in part here:

                D.      LOGISTICS EXTRA COST

                This Policy covers the extra cost incurred by the Insured during the
                PERIOD OF LIABILITY due to the disruption of the normal
                movement of goods or materials:

                1)      directly between insured locations; or

                2)      directly between an insured location and a location of a
                        direct customer, supplier, contract manufacturer or contract
                        service provider to the Insured,

                provided that such disruption is a direct result of physical loss or
                damage of the type insured to property of the type insured located
                within the TERRITORY of this Policy.

                Measurement of Loss:

                The recoverable extra cost loss will be the reasonable and necessary
                extra costs incurred by the Insured of the following:

                1)      extra costs to temporarily continue as nearly normal as
                        practicable the movement of goods or materials.

                This Extension will apply when the PERIOD OF LIABILITY is in
                excess of 48 hours except 168 hours applies for earth movement
                and/or flood and/or wind.

See Policy at 56-57.

        110.    Amphenol has incurred substantial covered Logistics Extra Costs as a consequence

of COVID-19.



                                                  33
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 34 of 41




       111.    Amphenol is entitled to recover its covered Logistics Extra Costs, up to the limits

provided in the Policy.

       112.    Factory Mutual has not paid Amphenol for any of its covered Logistics Extra Costs.

               9.     Claims Preparation Costs:

       113.    The Policy provides up to $250,000 plus 50% of the amount above $250,000

incurred by Amphenol to investigate, calculate and document its loss for purposes of submission

of its claim to Factory Mutual.

       114.    The applicable policy language describing this Claims Preparation Costs coverage

includes the following language:

               E.     CLAIMS PREPARATION COSTS

               This Policy covers the actual costs incurred by the Insured:

               1)     of reasonable fees payable to the Insured’s: accountants,
                      architects, auditors, engineers, or other professionals; and

               2)     the cost of using the Insured’s employees,

               for producing and certifying any particulars or details contained in
               the Insured’s books or documents, or such other proofs, information
               or evidence required by the Company resulting from insured loss
               payable under this Policy for which the Company has accepted
               liability.

               This Additional Coverage will not cover the fees and costs of:

               1)      attorneys, public adjusters, and loss appraisers, all including
               any of their subsidiary, related or associated entities either partially
               or wholly owned by them or retained by them for the purpose of
               assisting them,

               2)     loss consultants who provide consultation on coverage or
               negotiate claims.

               This Additional Coverage is subject to the deductible that applies to
               the loss.

See Policy at 26.



                                                 34
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 35 of 41




        115.   Amphenol has incurred substantial covered Claims Preparation Costs in connection

with its COVID-19 losses.

        116.   Amphenol is entitled to recover its covered Claims Preparation Costs, up to the

limits provided in the Policy.

        117.   Factory Mutual has not paid Amphenol for any of its Claims Preparation Costs.

               10.     Other Available Coverages

        118.   The foregoing is not intended to be an exhaustive list of the various coverages

available to Amphenol under the Policy.

G.      FACTORY MUTUAL HAS FAILED TO PAY OR EVEN RENDER A COVERAGE
        DETERMINATION, NOTWITHSTANDING AMPHENOL’S COMPLIANCE
        WITH THE POLICY AND CLEAR ENTITLEMENT TO COVERAGE

        119.   Amphenol timely provided notice of loss to Factory Mutual on or about March 26,

2020.

        120.   Amphenol timely provided an initial proof of loss to Factory Mutual on a mutually

agreed date of December 16, 2020, while noting that its losses were still being assessed and

remained ongoing due to the continuing COVID-19 pandemic, and that the proof of loss must

therefore be considered provisional and interim.

        121.   Amphenol has complied with all terms, conditions and requirements of the Policy

or is excused from doing so, as Factory Mutual has waived or is estopped from enforcing such

terms, conditions and requirements of the Policy.

        122.   Notwithstanding Amphenol’s timely compliance, Factory Mutual to date has failed

to pay Amphenol’s claim or any part of the claim. Indeed, despite Amphenol’s paying Factory

Mutual more than $7.2 million in annual premiums, Factory Mutual has failed even to tell

Amphenol whether it intends to cover these losses or to render a coverage determination.




                                               35
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 36 of 41




       123.    Moreover, Factory Mutual has also refused even to enter into a tolling agreement

that would relieve Amphenol of any potential need to file a coverage lawsuit within one year of

the onset of loss, even though the loss remains ongoing and Factory Mutual has not even indicated

whether it intends to contest coverage. As a consequence, to protect its rights and to obtain the

insurance coverage for which it has paid, and that Factory Mutual agreed to provide, Amphenol

brings this lawsuit.

                                 FIRST CAUSE OF ACTION
                                     (Declaratory Relief)

       124.    Amphenol repeats and realleges the allegations in the preceding paragraphs.

       125.    Amphenol is entitled to coverage under the Factory Mutual Policy for its existing

and ongoing COVID-19 losses, as described in this Complaint and as to be proven at trial.

       126.    On information and belief, Factory Mutual contends otherwise, at least in part. At

a minimum, Factory Mutual’s failure to articulate a position on coverage and its failure to pay

Amphenol any amounts for its losses to date gives rise to a reasonable inference that Factory

Mutual contends it does not have an obligation to cover Amphenol’s losses arising from the

pandemic under the Policy, as described in the preceding paragraphs.

       127.    An actual controversy therefore presently exists between Amphenol and Factory

Mutual with respect to the duties and obligations of Factory Mutual under the Policy and with

regard to Amphenol’s entitlement to coverage. Among other issues on which, upon information

and belief, an actual controversy exists, Amphenol seeks declarations from this Court that include,

without limitation:

               a.      Each coverage provision identified in the preceding paragraphs is triggered
                       by Amphenol’s claims;

               b.      All conditions precedent under the Policy have been satisfied or excused, or
                       Factory Mutual has waived or is estopped from enforcing, all conditions
                       precedent under the Policy;


                                                36
Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 37 of 41




    c.    No exclusion in the Policy applies to preclude or limit coverage for
          Amphenol’s claims;

    d.    Policy Exclusion D.1 (the Contamination Exclusion):

          i.     does not apply to loss or damage to property or time element loss
                 arising from the actual or suspected physical exposure of property
                 to the SARS-CoV-2 virus where such exposure was caused by a
                 person who had been infected with COVID-19 through exposure to
                 property damaged by SARS-CoV-2;

          ii.    does not apply to loss to property or time-element loss arising from
                 the threat of SARS-CoV-2 contamination;

          iii.   applies only to traditional pollution, not to losses resulting from
                 natural catastrophes such as disease outbreaks; and

          iv.    does not otherwise apply under the circumstances of this claim;

    e.    Factory Mutual is obligated to cover Amphenol up to the applicable limit of
          liability of the Policy with respect to, e.g., (i) COVID-19-related losses and
          expenses already sustained by Amphenol businesses to date; and (ii)
          COVID-19-related losses and expenses to be sustained by Amphenol
          businesses as the COVID-19 pandemic continues;

    f.    Factory Mutual is obligated under its Policy to indemnify Amphenol for its
          real property losses, time element losses, extra expense, and other losses
          sustained as a result of direct physical loss or damage to property due to the
          SARS-CoV-2 virus and/or COVID-19;

    g.    Factory Mutual is obligated under its Policy to indemnify Amphenol for its
          claims of EXTRA EXPENSE incurred to continue business during the
          Period of Liability;

    h.    Factory Mutual is obligated under its Policy to indemnify Amphenol for its
          claims of time element losses for GROSS EARNINGS or GROSS PROFIT
          loss, at Amphenol’s election;

    i.    Factory Mutual is obligated under its Policy to indemnify Amphenol for its
          claims of time element losses and extra expense as a result of orders of civil
          or military authority that have limited, restricted, or prohibited access to
          insured properties as a result of the SARS-CoV-2 virus and/or COVID-19
          at insured property or other locations within five miles;

    j.    Factory Mutual is obligated under its Policy to indemnify Amphenol for its
          claims of time element losses and extra expense wherever ingress to or
          egress from insured property has been partially or totally prevented as a



                                    37
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 38 of 41




                     result of the SARS-CoV-2 virus and/or COVID-19 at insured property or
                     other locations;

              k.     Factory Mutual is obligated under its Policy to indemnify Amphenol for its
                     claims for losses and extra expense associated with physical loss or damage
                     to contingent time element locations;

              l.     Factory Mutual is obligated under its Policy to indemnify Amphenol for its
                     claims for response costs and time element losses and extra expense as a
                     result of the actual presence of communicable disease at insured locations;

              m.     Factory Mutual is obligated under its Policy to indemnify Amphenol for its
                     claims for actual loss sustained to prevent loss and costs incurred to
                     temporarily protect against actual or impending physical loss or damage to
                     insured property;

              n.     Factory Mutual is obligated under its Policy to indemnify Amphenol for its
                     expediting costs and extra expenses;

              o.     Factory Mutual is obligated under its Policy to indemnify Amphenol for its
                     logistics extra costs;

              p.     Factory Mutual is obligated under its Policy to indemnify Amphenol for its
                     claims preparation costs;

              q.     The threat of physical exposure of property or premises to the SARS-CoV-
                     2 virus that renders property unreasonably dangerous and/or unfit for its
                     ordinary intended purpose constitutes “direct physical loss or damage”
                     under the Policy; and

              r.     Actual or suspected exposure of property to the SARS-CoV-2 virus
                     constitutes “direct physical loss or damage” under the Policy.

                              SECOND CAUSE OF ACTION
                                 For Breach of Contract

       128.   Amphenol repeats and realleges the allegations in the preceding paragraphs.

       129.   The Policy is a valid and enforceable contract between Amphenol and Factory

Mutual, providing All Risks coverage designed to cover the losses occasioned by the COVID-19

pandemic.

       130.   Amphenol is entitled to coverage, up to the applicable limits of liability, of the

losses that it has incurred as a consequence of the COVID-19 pandemic.



                                              38
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 39 of 41




       131.    No terms, conditions or exclusions of the Policy apply to bar or restrict coverage.

       132.    Amphenol has complied with or is otherwise excused from all applicable Policy

provisions, including payment of premiums, timely notice, timely proof of loss.

       133.    Factory Mutual has unjustifiably failed to pay for Amphenol’s covered losses and

has failed even to state a coverage position.

       134.    Factory Mutual is in breach of the Policy.

       135.    As a direct and proximate result of Factory Mutual’s breach of the Policy,

Amphenol has suffered and continues to suffer substantial damages.

       136.    Amphenol is entitled to damages as a result of Factory Mutual’s breach of the

policy, as well as pre-judgment and post-judgment interest and any other costs and relief that this

Court deems appropriate, all in an amount to be established at or before trial.




                                                39
         Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 40 of 41




                                   JURY TRIAL DEMAND

       Amphenol hereby requests a jury trial as to all triable issues in the above-entitled action.

                 RESERVATION OF RIGHT TO SEEK CERTIFICATION

       To the extent the fair adjudication of this action requires the resolution of any novel issues

of state law, Amphenol respectfully reserves its right to seek certification of such issues to the

Connecticut Supreme Court.

                                    PRAYER FOR RELIEF

       WHEREFORE, Amphenol prays for judgment against Factory Mutual as follows:

       1.      A declaration of the Parties’ respective rights and obligations, including without

limitation a declaration with respect to Amphenol’s right to coverage under various sections of the

Policy to coverage of particular elements of its losses as well as the non-applicability of any

defenses that Factory Mutual may seek to assert;

       2.      An award of all damages of any nature to which Amphenol may be entitled under

contract, in equity or at law;

       3.      Pre- and post-judgment interest as provided by law;

       4.      An award of attorneys’ fees and costs of suit incurred; and

       5.      Such other and further relief as the Court deems just and proper.




                                                40
        Case 3:21-cv-00102-MPS Document 1 Filed 01/21/21 Page 41 of 41




Dated: January 21, 2021           Respectfully submitted,

                                  THE PLAINTIFF,
                                  AMPHENOL CORPORATION
                                  /s/ Fatima Lahnin
                                  Marc J. Kurzman
                                  Fed. Bar No. ct01545
                                  Fatima Lahnin
                                  Federal Bar. No. ct24096
                                  Carmody Torrance Sandak & Hennessey LLP
                                  707 Summer St., Stamford, CT 06901-1026
                                  Direct: 203-252-2680
                                  Fax: 203-325-8608
                                  MKurzman@carmodylaw.com
                                  FLahnin@carmodylaw.com



                                  /s/Robert J. Gilbert
                                  Robert J. Gilbert (pro hac vice application pending)
                                  Nathan A. Sandals (pro hac vice application pending)
                                  Latham & Watkins LLP
                                  200 Clarendon Street
                                  Boston, MA 02116
                                  Phone: (617) 880-4500
                                  robert.gilbert@lw.com
                                  nathan.sandals@lw.com


                                  /s/ David A. Barrett
                                  David A. Barrett (pro hac vice application pending)
                                  Latham & Watkins LLP
                                  555 Eleventh Street, NW
                                  Washington, DC 20004-1304
                                  Boston, MA 02116
                                  Phone: (202) 637-2200
                                  Fax: (202) 637-2201
                                  david.barrett@lw.com




                                      41
